DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 9/21/21.  Claims 1 and 25 were amended; claims 7 and 9-21 were cancelled; claims 4, 8, and 22 were previously withdrawn.  Claims 1-6, 8, 22-28 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 5 of Remarks, filed 9/21/21, with respect to the rejections of claims 1-3, 5-7, and 23-28 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-3, 5-7, and 23-28 under 35 U.S.C. 112(b) have been withdrawn. 
4.	Applicant’s arguments, see pages 5-7 of Remarks, filed 9/21/21, with respect to the rejections of claims 1-3, 5-7, 23-24, and 28 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-7, 23-24, and 28 under 35 U.S.C. 102 and 103 have been withdrawn. 

Election/Restrictions
5.	Claims 1-6, 8, and 22-28 are allowable. The restriction requirement between Species I and Species II, as set forth in the Office action mailed on 1/23/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/23/21 is withdrawn.  Claims 4, 8, and 22, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Smith on 11/16/21.



“
Claim 1. (Currently Amended) A system comprising: 
an ultrasound probe configured to enter into an engine; 
a coupling mechanism including a source of an ultrasound coupling medium, the source of the ultrasound coupling medium in fluid communication with an area between the ultrasound probe and a first surface of one or more components of the engine, the source of the ultrasound coupling medium configured to supply the ultrasound coupling medium to the area between the ultrasound probe and the first surface of one or more components of the engine; and 
a controller operably coupled to the ultrasound probe, the controller configured to operate the ultrasound probe to emit an investigative pulse or a diagnostic pulse and receive an echo thereof, the controller configured to determine a thickness between the first surface and a second surface of the one or more components of the engine based at least in part on the echo of the investigative pulse or the echo of the diagnostic pulse, the controller configured to drive the ultrasound probe to deliver an ultrasound pulse through the coupling medium and the first surface of the one or more components of the engine to the second surface of the one or more components of the engine, the second surface of the one or more components of the engine including deposits, and 
wherein the ultrasound probe is configured to remove the deposits from the second surface of the one or more components of the engine via the ultrasound pulse.
”
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
10.	Claims 1-6, 8, and 22-28 are allowed.
11.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6, 8, and 22-28,
	Specifically, newly amended independent claim 1 recites:
“A system comprising: 
an ultrasound probe configured to enter into an engine; 
a coupling mechanism including a source of an ultrasound coupling medium, the source of the ultrasound coupling medium in fluid communication with an area between the ultrasound probe and a first surface of one or more components of the engine, the source of the ultrasound coupling medium configured to supply the ultrasound coupling medium to the area between the ultrasound probe and the first surface of one or more components of the engine; and 
a controller operably coupled to the ultrasound probe, the controller configured to operate the ultrasound probe to emit an investigative pulse or a diagnostic pulse and receive an echo thereof, the controller configured to determine a thickness between the first surface and a second surface of the one or more components of the engine based at least in part on the echo of the investigative pulse or the echo of the diagnostic pulse, the controller configured to drive the ultrasound probe to deliver an ultrasound pulse through the coupling medium and the first surface of the one or more components of the engine to the second surface of the one or more components of the engine, the second surface of the one or more components of the engine including deposits, and 
wherein the ultrasound probe is configured to remove the deposits from the second surface of the one or more components of the engine via the ultrasound pulse.” [emphasis added].
De Witz (US Pat. 4,444,146) does not disclose the feature wherein the controller is “configured to operate the ultrasound probe to emit an investigative pulse or a diagnostic pulse and receive an echo thereof, the controller configured to determine a thickness between the first surface and a second surface of the one or more components of the engine based at least in part on the echo of the investigative pulse or the echo of the diagnostic pulse” and also “configured to drive the ultrasound probe to deliver an ultrasound pulse through the coupling medium and the first surface of the one or more components of the engine to the second surface of the one or more components of the engine, the second surface of the one or more components of the engine including deposits, and wherein the ultrasound probe is configured to remove the deposits from the second surface of the one or more components of the engine via the ultrasound pulse.”  De Witz does not disclose that the controller is configured to operate the ultrasound probe to both emit an investigative/diagnostic pulse to determine a thickness between the first and second surfaces and to deliver an ultrasound pulse through the coupling medium to remove deposits from the second surface.  Secondary reference Epstein (US Pub. 2013/0220004) fails to remedy said deficiency of De Witz to arrive at the invention of claim 1.  Upon a comprehensive updated search, no available prior art teaches or fairly suggests, singly or in combination, all features of the system defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-6, 8, and 22-28) are in condition for allowance.  It is noted that claim limitation “a coupling mechanism” in claim 1 is interpreted under 35 U.S.C. 112(f) as explained . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711